Citation Nr: 0701502	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  03-15 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for memory loss, to include 
as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran served on active duty from April 1978 until 
retirement in May 1999.  Service personnel records show that 
the veteran had duty in Saudia Arabia from December 27, 1990 
to April 16, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO), which found no new and material evidence to 
reopen the claim for service connection for memory loss, to 
include due to undiagnosed illness.  The veteran testified at 
a Travel Board hearing before the undersigned Veterans Law 
Judge (VLJ) in March 2006.  A transcript of that hearing is 
of record and is associated with the claims folder.  

In May 2006, the Board reopened the claim for service 
connection for memory loss, to include as due to undiagnosed 
illness.  The Board remanded the claim for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following the Board's May 2006 remand, the veteran submitted 
additional evidence to VA AMC in September 2006.  The AMC 
certified the case to the Board in October 2006 without 
consideration of the evidence it received in September 2006.  
In order to avoid any prejudice to the veteran, the case must 
be remanded for consideration of this evidence.



In view of the foregoing, the case is REMANDED for the 
following action:

The veteran and his representative should 
be provided an appropriate supplemental 
statement of the case which takes into 
consideration all evidence received since 
the August 2006 supplemental statement of 
the case, specifically the evidence 
received by the AMC in September 2006.  
Thereafter, he should be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

